Citation Nr: 0413347	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUES

1.  Whether the veteran met the basic military service 
eligibility requirements to entitle the appellant to VA death 
pension benefits.   

2.  Entitlement to accrued benefits.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had military duty with the New Philippine Scouts 
from May 1948 to April 1949.  He died in August 1991.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claims.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran had active military service with the New 
Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 which made him ineligible 
for VA pension and makes the appellant ineligible for VA 
death benefits.  

3.  The veteran died in August 1991, and the appellant filed 
her current claim for accrued benefits in March 2002, well 
over a year after the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA death pension 
benefits.  38 U.S.C.A. §§ 101, 107, 5100, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40 (2003).  

2.  There were no VA benefits accrued but unpaid to the 
veteran at the time of his death and the appellant's claim 
for accrued benefits was received over one year after the 
veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claims.  The 
VCAA requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the appellant of the duties to notify and assist and of the 
evidence necessary to substantiate her claim in  formal 
notification posted in April 2002, prior to the initial 
adjudication of her claims in November 2002.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2002).  The 
appellant was informed of the laws and regulations applicable 
to VCAA and dispositive of the issues in this appeal in the 
statement of the case issued in May 2003.  In this case, the 
veteran's active military service is well documented and, 
unfortunately, does not qualify the appellant for the VA 
benefits sought.  All known and available evidence has been 
collected for review and the appellant does not argue nor 
does the file indicate that there remains any additional 
relevant evidence which has not been collected for review.  
Given that this case presents a question of status, and that 
status has, in accordance with the applicable laws and 
regulations been determined, the Board finds that no 
reasonable likelihood that any additional development would 
result in any evidence being produced which might provide a 
different or more favorable disposition of the issues pending 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the appellant was advised of the evidence 
she must submit and the evidence which VA would collect on 
her behalf and that the duties to assist and notify her under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant claims that the veteran's military service 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

Service in the Regular Philippine Scouts, with some 
exception, is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance with 
benefits payable in dollars.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(a).  

Service with other Philippine Scouts, including the "New 
Philippine Scouts," enlisted under Section 14, Public Law 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation with 
benefits payable at a rate of $0.50 on the dollar.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 1945 and June 1947 inclusive 
were made under the provisions of Public Law 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  

Applications for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension is 
deemed to include a claim for any accrued benefits.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Analysis:  The veteran's war department AGO Form 53, Report 
of Separation and Honorable Discharge, indicates he had 
Philippine military service from May 1946 to April 1949.  In 
accordance with the governing law and regulation, service 
with the New Philippine Scouts which includes an enlistment 
after October 1945, and the veteran was enlisted in May 1946, 
were made under the provisions of Public Law 190 as it 
constituted the sole authority for such enlistments during 
the period, and such enlistments are specifically excluded 
from eligibility for pension benefits for a veteran and 
corresponding death benefits for a surviving spouse.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  There is no dispute as 
to the actual service dates of the veteran in this case and 
the outcome of the appellant's claim for entitlement to VA 
death pension benefits is dispositive as a matter of law.  

Although the veteran's service with the New Philippine Scouts 
would have entitled him to VA compensation benefits and the 
appellant to corresponding dependency and indemnity 
compensation benefits, the veteran was not service connected 
for any disease or injury related to active military service 
during his lifetime.  The veteran died some 42 years after 
service in August 1991 from metastatic cancer which is not 
shown by any evidence on file to have been incurred or 
aggravated or presumptively related to service over four 
decades earlier.  Medical records of the veteran's treatment 
with the VA Veterans Memorial Medical Center in the 
Philippines shows that treatment for this disease commenced 
in November 1990, many years after military service.  The RO 
adjudicated a claim of service connection for the cause of 
the veteran's death in the rating decision now on appeal in 
November 2002 and notified the appellant that the claim was 
denied but she did not disagree with this decision in her 
February 2003 notice of disagreement, and this issue is not 
presently on appeal before the Board.  

With respect to accrued benefits, no VA benefits of any kind 
are shown to have been accrued but unpaid to the appellant at 
the time of his death in August 1991.  The appellant's claim, 
which by regulation was implied to include a claim for 
accrued benefits, filed in March 2002, was received over 10 
years after the veteran's death.  The applicable law and 
regulation clearly requires claims for accrued benefits to be 
filed within one year of the date of a veteran's death, so 
the appellant's claim was not timely filed.  In any event, no 
VA benefits were accrued but unpaid at the time of the 
veteran's death.  


ORDER

The veteran did not meet the basic service eligibility 
requirement to entitle the appellant to VA death pension 
benefits, and the appeal is denied.  

Entitlement to accrued benefits is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



